Citation Nr: 9919502	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  Medical evidence reflecting the time period prior to 
November 7, 1996, demonstrates the veteran's PTSD was 
manifested by "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships.

3.  Evidence reflecting the time period subsequent to 
November 7, 1996, demonstrates the veteran's PTSD was 
manifested by "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
and that he suffers from occupational and social impairment 
consistent with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupations 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for PTSD prior to 
November 7, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for a rating of 30 percent for PTSD, 
subsequent to November 7, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical and personnel records indicate that the 
veteran's decorations include the Combat Infantryman's Badge 
and Vietnam Service Medal and that the veteran incurred a 
shell fragment wound in February 1968.

In October 1986, service connection was granted for PTSD, 
rated at 30 percent.  The rating was decreased to 10 percent 
in December 1987, suspended in August 1991 for failure to 
report for a VA examination, and reinstated effective March 
1997 with a 10 percent rating.  The veteran contends a higher 
rating is warranted.  In his March 1997 notice of 
disagreement, he asserted he cannot work because of PTSD-
related symptomatology, that seeing psychiatrists does not 
help much because he has difficulty expressing his feelings, 
and that he uses crystal methamphetamine to ease his pain.

The report of an August 1996 VA examination reveals that the 
veteran had been incarcerated for robbery associated with 
cocaine use from 1991 until June 1996.  He had been living in 
a half-way house since his release from prison and was 
unemployed.  Following a review of the veteran's claims file, 
medical records, and a comprehensive interview with the 
veteran, the examiner rendered diagnoses of chronic PTSD, 
cocaine and alcohol dependence, in remission, and antisocial 
disorder, by previous history.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.

Outpatient records from September 1997 show that the veteran 
had completed a substance abuse relapse prevention class, was 
attending alcoholics anonymous meetings, had secured a full 
time job in construction with a church, and was renting a 
single room.  Multiple notations throughout the records 
reflect his complaints of difficulty sleeping and Vietnam-
related nightmares.  He received a certificate for completing 
a relapse prevention class.  A December 1997 treatment note 
indicated that the veteran's PTSD symptoms had improved as a 
result of medication.  A June 1988 outpatient treatment 
record notes that the veteran was not attending PTSD 
treatment, but that avoidance had allowed him to function 
satisfactorily at work and socially, although more symptoms 
were "leaking out."

A social survey was prepared in July 1998.  The writer 
concluded that the veteran continued to have PTSD symptoms 
including nightmares, flashbacks, intrusive thoughts about 
the war, guilt, emotional numbing, psychological distress at 
exposure to environmental triggers, disturbed sleep, 
irritability, anxiety, difficulty controlling anger and 
hypervigilance which interfered with his level of 
functioning.  The veteran's anger caused difficulty in 
functioning at work; he had become isolated and was unable to 
maintain positive relationships with people and used drugs 
and alcohol for self medication.  He told the social worker 
that he had relapsed into drug use briefly after his release 
from prison, but had returned to a residential treatment 
program and had been clean and sober since then.  

The report of the social survey also reveals that after the 
veteran's release from prison, he had been employed for seven 
months.  The social worker contacted his former employer, who 
described the veteran as an average worker, but stated that 
the veteran had quit the job after he had been suspected of 
attempting to steal from the company.  The veteran related 
that since that job, he had worked on and off for a church, 
for which he received some pay.  He requested that the social 
worker not contact the church, however, as he did not wish 
the church to know that he was receiving treatment from the 
VA.  He provided his own assessment that the only reason he 
was able to maintain employment was that the church had been 
very tolerant of his mood swings and his inability to get 
along with people.  

Outpatient records from August 1988 through December 1988 
reflect diagnoses of PTSD and chemical abuse in remission as 
well as the assignment of a 55 on the GAF Scale.  Several 
reports indicated that the veteran continued to be employed 
full time at a construction job.  Another report, however, 
characterized the veteran's job as "mostly volunteer work 
for the church."  Symptoms reflected in these records 
include nightmares, insomnia, avoidance, and hyperarousal.  
Prescription records reflect that the veteran is prescribed 
Prozac for PTSD.  According to an October 1998 treatment 
note, the veteran spent his weekends ministering through his 
church to teenagers and families.  


Criteria and Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  The 
Board observes that by its nature, the Global Assessment 
relates to overall functioning, rather than specifically 
impairment of functioning resulting from a service-connected 
disability.  [emphasis added by the Board]

A GAF score of 81 to 90 indicates that the examinee has 
minimal or no symptoms, has good functioning in all areas, is 
interested and involved in a wide range of activities, is 
socially effective, and is generally satisfied with life with 
no more than everyday problems or concerns.

A GAF score of 71 to 80 indicates that the examinee has no 
more that transient and expectable reactions to psychosocial 
stressors, and has no more than slight impairment in social, 
occupational, or school functioning.

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  New VA regulations codified in 
38 C.F.R. § 4.130, regarding the evaluation of 
neuropsychiatric disabilities became effective November 7, 
1996, before the promulgation of a final decision on the 
veteran's challenge regarding the initial disability rating 
assigned for PTSD.  61 Fed.Reg. 52695 (1996).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas, supra.  A legal 
opinion promulgated by the VA Office of the General Counsel 
held that whether the amended criteria for the evaluation of 
mental disorders are more beneficial to claimants than the 
prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  Thus, a 
comparison of the old regulatory criteria as applied to the 
facts of the veteran's case with the new regulatory criteria 
as applied to the facts is required by law.

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated utilizing 
the older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1995).  The 
criteria provided for evaluating impairment resulting from 
psychoneurotic disorders were as follows:

Less than the criteria for the 
30 percent, with emotional tension or 
other evidence of anxiety productive of 
mild social and industrial impairment.  
[10 percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
In applying this standard, the VA 
interprets "definite" to mean "distinct, 
unambiguous, and moderately large in 
degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  [30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  As amended, the regulation 
reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1998).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (1998).  Lastly, the 
diagnoses of mental disorders are required to confirm to the 
guidelines set forth in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition (DSM IV).  38 C.F.R. § 4.125 (1998).

As required by Rhodan, supra, a comparison of the old 
regulatory criteria as applied to the facts of the veteran's 
case with the new regulatory criteria as applied to the facts 
subsequent to November 7, 1996, must be performed.  Prior to 
November 7, 1996, however, the old criteria must be applied.  

The sole piece of evidence reflecting the veteran's mental 
state prior to the November 1996 change in the regulations is 
the report of the August 1996 VA examination.  At that time, 
the veteran was unemployed, although it appears his 
unemployment was likely due more to his recent release from 
prison than to his PTSD symptoms, since the evidence shows he 
later obtained employment.  Assessing the veteran's level of 
social and industrial impairment is difficult as the veteran 
was in the midst of adjustment to life outside of prison at 
the time of this VA examination, just two months after his 
release.  However, the examiner assigned a Global Assessment 
of Functioning (GAF) score of 60 under the criteria set forth 
in DSM IV.  This GAF score, along with the other information 
contained in the examination report would tend to indicate 
that the veteran's disability picture more nearly 
approximated "definite" impairment under the old regulatory 
criteria, warranting a 30 percent disability rating.  Thus, 
for the period of time prior to the November 1996 regulatory 
change, the Board is of the opinion that the evidence 
supports the grant of a 30 percent disability rating, but 
that the preponderance of the evidence is against the grant 
of a rating in excess of 30 percent.

With regard to the appropriate disability rating to be 
assigned to the veteran's PTSD after November 7, 1996, all 
impairment arising from PTSD must be evaluated under the 
criteria which are determined to be more beneficial to the 
veteran.  Thus, a comparison of the old regulatory criteria 
as applied to the facts of the veteran's case with the new 
regulatory criteria as applied to the facts must be 
performed.

Following a comprehensive review of the evidence of record, 
the Board concludes that application of either the old or new 
regulatory criteria to the medical evidence shows that a 
30 percent disability rating best reflects the level of 
functional impairment resulting from the veteran's PTSD.  

A review of the evidence of record reflecting the veteran's 
condition subsequent to November 7, 1996, in light of the old 
regulatory criteria supports the conclusion that a disability 
rating no greater than 30 percent is warranted under the old 
regulations.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Manifestations of PTSD were not of such severity and 
persistence that there was severe impairment in his ability 
to obtain or retain employment.  Rather, the evidence shows 
that the veteran had considerable impairment in his 
employability.  During his initial post-prison employment, he 
was described as an average employee.  He left the job on 
account of a suspected theft, rather because of PTSD-related 
impairment.  Since that time, the evidence regarding his 
construction employment by a church is less than clear as to 
whether he is employed on a full-time basis, or whether he 
performs some work on a volunteer basis.  In any event, he 
managed to remain employed and presumably paid his rent and 
living expenses with his earnings.  Because the veteran 
requested that the VA not contact his current employer, 
obtaining further evidence regarding his ability to retain 
employment is precluded.  

With regard to the veteran's social adaptability, the 
evidence does not indicate that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, warranting a 
50 percent disability rating.  Rather, definite impairment is 
reflected in the evaluation of the VA examiner, the 
outpatient treatment reports, and in his own assertions.  Of 
particular significance is the veteran's self-described 
inability to get along with people.  Other evidence of record 
reflects that he spent his weekends ministering through his 
church to teenagers and families.  His overall social 
impairment subsequent to November 7, 1996, appears to be 
definite, rather than severe , utilizing the older regulatory 
criteria.  

Likewise, the medical evidence of record subsequent to 
November 7, 1996, reflects a degree of occupational and 
social impairment which more nearly approximates the criteria 
for a 30 percent disability rating under the new Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  Specifically, with respect to the criteria 
for a 30 percent rating, the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, with generally satisfactory functioning, rather than 
difficulty in establishing and maintaining effective work and 
social relationships, as required for a 50 percent disability 
rating.  Furthermore, the evidence does not show symptoms 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking, which are examples 
specifically set forth in the criteria of the severity of 
symptomatology which would warrant 50 percent rating.  In 
reaching this conclusion, we note the veteran's apparently-
successful struggle to remain free of drugs and alcohol, his 
successful transition from the half-way house and 
subsequently the residential treatment program to living on 
his own, as well as his occupational adjustment, his 
attendance of alcoholics anonymous meetings and his church 
activities, in addition to the impressions recorded by the VA 
examiners and his treating psychiatrists and social workers.  
The Board is thus of the opinion that the evidence of record 
pertaining to the veteran's condition subsequent to November 
7, 1996, more nearly reflects a 30 percent disability rating 
under the new regulations.  

Thus, under either set of regulatory criteria, the Board is 
of the opinion that a 30 percent disability rating provides 
the most accurate assessment of the veteran's level of 
impairment due to PTSD.  As the criteria for a 50 percent 
disability rating under both the old and the new regulations 
have not been met, a disability rating higher than 50 percent 
is not warranted either.  For the reasons discussed above, 
the evidence in this case is not so evenly balanced as to 
allow application of the benefit of the doubt rule embodied 
in law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  The therefore Board holds that the evidence 
supports a 30 percent rating and that the preponderance of 
the evidence is against granting an evaluation in excess of 
30 percent.


ORDER

Entitlement to a 30 percent disability rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

